Case 1:20-cv-24374-BB Document 1 Entered on FLSD Docket 10/23/2020 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                          CIVIL DIVISION

                                                CASE NO.:

 MARGLLI GALLEGO,

        Plaintiff,
 v.

 IVETTE PEREZ, CARLOS LUFFI,
 RICKY GARCIA, FLAVIO ESCOBAR,
 all individually, and who are all residents
 of the State of Florida,

       Defendants.
 ______________________________/

                                                COMPLAINT

        Plaintiff, MARGLLI GALLEGO (“Ms. Gallego”), brings this Complaint against IVETTE

 PEREZ (“Officer Perez”), CARLOS LUFFI (“Officer Luffi”), RICKY GARCIA (“Officer

 GARCIA”), and FLAVIO ESCOBAR (“Officer Escobar”), in their individual capacity and allege

 the following:

                         THE PARTIES, JURISDICTION, AND VENUE

        At all times material to this action:

        1.        Plaintiff, Marglli Gallego, was a citizen of the State of Florida, and a resident of

 Miami-Dade County, Florida.

        2.        Defendant, Ivette Perez, was a resident the State of Florida, and a police officer

 with the Miami-Dade County Police Department.
Case 1:20-cv-24374-BB Document 1 Entered on FLSD Docket 10/23/2020 Page 2 of 11




        3.      Defendant, Carlos Luffi, was a resident the State of Florida, and a police officer

 with the Miami-Dade County Police Department.

        4.      Defendant, Ricky Garcia, was a resident the State of Florida, and a police officer

 with the Miami-Dade County Police Department.

        5.      Defendant, Flavio Escobar, was a resident the State of Florida, and a police officer

 with the Miami-Dade County Police Department.

        6.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 1331 and 42 U.S.C. § 1983. Venue is proper because the events giving rise to this claim all

 occurred within Miami-Dade County, Florida.

                        THE FACTS GIVING RISE TO THE CLAIM

 Background Information

        7.      Marglli Gallego is an owner of a condominium unit that is part of a master

 condominium association named “Hammocks Community Association, Inc.”

        8.      Hammocks Community Association, Inc. has 44 subordinate associations.

        9.      Hammocks Community Association, Inc. is responsible for maintaining the land,

 sidewalks, gates, and streets of the 44 subordinate associations, which stretches over 3,500 acres

 of land in Southwest Miami-Dade County.1

        10.     Ms. Gallego is and has been on the Board of Directors of Hammocks Community

 Association, Inc. since 2015. She served as Treasurer from 2015 through 2017, and as President

 from 2018 to the present day.




 1
      Hammocks Community Association, Inc. is also responsible for managing 18 individual
 communities.


                                                 2
Case 1:20-cv-24374-BB Document 1 Entered on FLSD Docket 10/23/2020 Page 3 of 11




        11.     For the last three years, and for reasons that Ms. Gallego will not speculate, Officer

 Ivette Perez and Officer Carlos Luffi have made false, malicious, bad faith, and defamatory

 statements about her to other property owners, vendors, and contractors.

        12.     For instance, Officers Perez and Luffi have publicly told property owners, vendors

 and contractors that Ms. Gallego is stealing money from the Hammocks Community Association,

 Inc.

        13.     Officer Luffi went so far as to confront a Hammocks Community Association, Inc.

 contractor who was defending an unrelated civil injunction case (i.e., a restraining order).

        14.     Officer Luffi approached the contractor outside of the courthouse and demanded

 that the contractor “say something” about Ms. Gallego.

        15.     Officer Luffi offered to “help him out” in return.

        16.     The contractor believed that Officer Luffi’s heavy-handed invitation to “say

 something” was a bad-faith solicitation against Ms. Gallego.

        17.     It is important to note that the contractor was represented by an attorney at the time.

        18.     Officer Luffi knew, or should have known, that it was improper for him essentially

 confront a represented defendant outside of a courthouse and offer him a quasi-cooperation

 agreement.

        19.     Officers Perez and Luffi also falsely and maliciously told contractors and vendors

 of the Hammocks Community Association, Inc. that Ms. Gallego was involved in an illegal “kick-

 back” scheme and was going to jail.

        20.     Officers Perez and Luffi threatened those same vendors with jail time unless they

 “cooperated” with them in their investigation against Ms. Gallego.




                                                  3
Case 1:20-cv-24374-BB Document 1 Entered on FLSD Docket 10/23/2020 Page 4 of 11




        21.     Officers Perez and Luffi’s actions and statements were outside the scope of their

 duties and made in bad faith.

 Facts of this Incident

        22.     On March 6, 2018, the Hammocks Community Associations, Inc. held an election

 for the Board of Directors.

        23.     The election was not open to the public. Only members of the master association

 were allowed to be present.

        24.     Nevertheless, Officers Perez and Luffi showed up unannounced.

        25.     Ms. Gallego, as President of the Hammocks Community Association, Inc.,

 informed Officers Perez and Luffi that they were not allowed to be present.

        26.     Joel Mercado, who is a Miami-Dade Corrections officer who owns property in the

 community, also told Officers Perez and Luffi that they were not allowed to be present.

        27.     Officers Perez and Luffi ignored Ms. Gallego and Joel Mercado’s request to leave.

        28.     Shockingly, Officers Perez and Luffi then told Ms. Gallego and other board

 members that they were going to confiscate the election box where the unopened and un-tabulated

 ballots were being held.

        29.     Officers Perez and Luffi did not have probable cause to believe that a crime

 occurred, nor did they have a search warrant to confiscate the ballots.

        30.     Ms. Gallego told Officers Perez and Luffi not to touch the ballots.

        31.     Based on Officers Perez and Luffi’s history of malicious acts, and highly suspicious

 act of attempting to seize the ballot box without a warrant or probable cause, Ms. Gallego told

 Officer Luffi that he must be a relative of someone who does not want her on the Board.




                                                  4
Case 1:20-cv-24374-BB Document 1 Entered on FLSD Docket 10/23/2020 Page 5 of 11




        32.     Officer Perez immediately interjected and stated, “How do you know that? Why

 did you say that?”

        33.     Officer Perez told Ms. Gallego something along the lines of, “I can’t wait to put

 you in a chair and ask you questions.”

        34.     Ms. Gallego responded, “I am represented by a lawyer, you can’t do that.”2

        35.     Officer Ricky Garcia, who was present during the conversation, immediately

 pushed Ms. Gallego away and told her to “sit down in this chair right now and don’t move.”

        36.     Ms. Gallego sat down in the chair as directed.

        37.     Officers Garcia and Escobar, who was also present for the entire incident, then sat

 down on chairs that were located on each side of Ms. Gallego.

        38.     Both officers sat in very close proximity to Ms. Gallego, essentially “sandwiching”

 her.

        39.     While Ms. Gallego was sandwiched between the two officers, Officer Luffi would

 periodically lift up his untucked shirt and flash his handcuffs at Ms. Gallego.

        40.     Ms. Gallego did not feel that she was free to leave, even though she was the

 President of the Board and involved in conducting an election.

        41.     Officer Perez continuously repeated, “I’m am going to be able to sit across from

 you and ask you questions,” while Ms. Gallego was seated.

        42.     Ms. Gallego responded each time by stating, “I am represented by an attorney.”




 2
        By the time the 2018 election occurred, Officers Perez and Luffi had slandered, harassed,
 and threatened Ms. Gallego for approximately two years, which caused Ms. Gallego to hire a
 criminal defense attorney. Officer Perez and Luffi knew this fact because they had spoken to him
 on previous occasions.



                                                  5
Case 1:20-cv-24374-BB Document 1 Entered on FLSD Docket 10/23/2020 Page 6 of 11




        43.       At the point that Ms. Gallego was detained, none of the ballots had been opened or

 tabulated.

        44.       Furthermore, there was absolutely no evidence whatsoever that the ballots had been

 tampered with.

        45.       In fact, none of the officers involved even alleged that election fraud had occurred

 or was occurring. They just wanted to remove the ballots without explanation or a warrant.

        46.       Attorney Santiago Eljaiek, Esq. represented the Hammocks Community

 Association, Inc. at the time. Mr. Eljaiek responded to the election site and told Officers Perez

 and Luffi that they could not remove the ballots without a warrant.

        47.       Officers Perez and Luffi eventually acquiesced and departed without the ballots.

        48.       Nevertheless, the officers unlawfully restricted Ms. Gallego’s freedom of

 movement for an extended period of time.

                                               COUNT I

                         DEPRIVATION OF CIVIL RIGHTS
                        FOURTH AMENDMENT VIOLATION
                   UNLAWFUL TERRY STOP – OFFICER IVETTE PEREZ

        49.       Ms. Gallego re-alleges the allegations contained in paragraphs 1-48 of this

 Complaint.

        50.       This action is brought by Ms. Gallego pursuant to Title 42, Section 1983, United

 States Code, for the deprivation of her Civil Rights caused by Miami-Dade County Police Officer

 Ivette Perez, in her individual capacity.

        51.       Officer Perez intentionally committed an act that violated Ms. Gallego’s Fourth

 Amendment right not to be subjected to an unreasonable or prolonged investigatory stop.




                                                   6
Case 1:20-cv-24374-BB Document 1 Entered on FLSD Docket 10/23/2020 Page 7 of 11




        52.     No reasonable police officer could have believed that Ms. Gallego was involved,

 or was about to become involved, in criminal activity.

        53.     Officer Perez’s stop and detention was not reasonable in scope.

        54.     The law enforcement purpose served by the stop (or lack thereof), the diligence

 with which the Officer Perez pursued the investigation, and the length of the stop was not

 reasonable based on the totality of circumstances.

        55.     No reasonable person would have felt free to leave.

        56.     Officer Perez’s conduct caused injury to Ms. Gallego, which was a reasonably

 foreseeable consequence of her conduct.

        57.     Officer Perez was acting under color of state law as a police officer when she

 committed such acts, even though her acts were outside the limits of lawful authority.

        WHEREFORE, Plaintiff, Marglli Gallego, demands judgment for her economic and

 noneconomic damages, attorney’s fees, the costs of prosecuting this action, and any other relief

 this Court deems proper and just.

                                             COUNT II

                           DEPRIVATION OF CIVIL RIGHTS
                          FOURTH AMENDMENT VIOLATION
                        UNLAWFUL TERRY STOP – CARLOS LUFFI

        58.     Ms. Gallego re-alleges the allegations contained in paragraphs 1-48 of this

 Complaint.

        59.     This action is brought by Ms. Gallego pursuant to Title 42, Section 1983, United

 States Code, for the deprivation of her Civil Rights caused by Miami-Dade County Police Officer

 Carlos Luffi, in his individual capacity.




                                                 7
Case 1:20-cv-24374-BB Document 1 Entered on FLSD Docket 10/23/2020 Page 8 of 11




        60.     Officer Luffi intentionally committed an act that violated Ms. Gallego’s Fourth

 Amendment right not to be subjected to an unreasonable or prolonged investigatory stop.

        61.     No reasonable police officer could have believed that Ms. Gallego was involved,

 or was about to become involved, in criminal activity.

        62.     Officer Luffi’s stop and detention was not reasonable in scope.

        63.     The law enforcement purpose served by the stop (or lack thereof), the diligence

 with which the Officer Luffi pursued the investigation, and the length of the stop was not

 reasonable based on the totality of circumstances.

        64.     No reasonable person would have felt free to leave.

        65.     Officer Luffi’s conduct caused injury to Ms. Gallego, which was a reasonably

 foreseeable consequence of his conduct.

        66.     Officer Luffi was acting under color of state law as a police officer when he

 committed such acts, even though his acts were outside the limits of lawful authority.

        WHEREFORE, Plaintiff, Marglli Gallego, demands judgment for her economic and

 noneconomic damages, attorney’s fees, the costs of prosecuting this action, and any other relief

 this Court deems proper and just.

                                           COUNT III

                           DEPRIVATION OF CIVIL RIGHTS
                          FOURTH AMENDMENT VIOLATION
                       UNLAWFUL TERRY STOP – RICKY GARCIA

        67.     Ms. Gallego re-alleges the allegations contained in paragraphs 1-48 of this

 Complaint.




                                                 8
Case 1:20-cv-24374-BB Document 1 Entered on FLSD Docket 10/23/2020 Page 9 of 11




        68.     This action is brought by Ms. Gallego pursuant to Title 42, Section 1983, United

 States Code, for the deprivation of her Civil Rights caused by Miami-Dade County Police Officer

 Ricky Garcia, in his individual capacity.

        69.     Officer Garcia intentionally committed an act that violated Ms. Gallego’s Fourth

 Amendment right not to be subjected to an unreasonable or prolonged investigatory stop.

        70.     No reasonable police officer could have believed that Ms. Gallego was involved,

 or was about to become involved, in criminal activity.

        71.     Officer Garcia’s stop and detention was not reasonable in scope.

        72.     The law enforcement purpose served by the stop (or lack thereof), the diligence

 with which the Officer Garcia pursued the investigation, and the length of the stop was not

 reasonable based on the totality of circumstances.

        73.     No reasonable person would have felt free to leave.

        74.     Officer Garcia’s conduct caused injury to Ms. Gallego, which was a reasonably

 foreseeable consequence of his conduct.

        75.     Officer Garcia was acting under color of state law as a police officer when he

 committed such acts, even though his acts were outside the limits of lawful authority.

        WHEREFORE, Plaintiff, Marglli Gallego, demands judgment for her economic and

 noneconomic damages, attorney’s fees, the costs of prosecuting this action, and any other relief

 this Court deems proper and just.




                                                 9
Case 1:20-cv-24374-BB Document 1 Entered on FLSD Docket 10/23/2020 Page 10 of 11




                                                COUNT IV

                            DEPRIVATION OF CIVIL RIGHTS
                           FOURTH AMENDMENT VIOLATION
                       UNLAWFUL TERRY STOP – FLAVIO ESCOBAR

         76.     Ms. Gallego re-alleges the allegations contained in paragraphs 1-48 of this

  Complaint.


         77.     This action is brought by Ms. Gallego pursuant to title 42, section 1983, United

  States Code, for the deprivation of her Civil Rights caused by Miami-Dade County Police Officer

  Flavio Escobar, in his individual capacity.

         78.     Officer Escobar intentionally committed an act that violated Ms. Gallego’s Fourth

  Amendment right not to be subjected to an unreasonable or prolonged investigatory stop.

         79.     No reasonable police officer could have believed that Ms. Gallego was involved,

  or was about to become involved, in criminal activity.

         80.     Officer Escobar’s stop and detention was not reasonable in scope.

         81.     The law enforcement purpose served by the stop (or lack thereof), the diligence

  with which the Officer Escobar pursued the investigation, and the length of the stop was not

  reasonable based on the totality of circumstances.

         82.     No reasonable person would have felt free to leave.

         83.     Officer Escobar’s conduct caused injury to Ms. Gallego, which was a reasonably

  foreseeable consequence of his conduct.

         84.     Officer Escobar was acting under color of state law as a police officer when he

  committed such acts, even though his acts were outside the limits of lawful authority.




                                                   10
Case 1:20-cv-24374-BB Document 1 Entered on FLSD Docket 10/23/2020 Page 11 of 11




         WHEREFORE, Plaintiff, Marglli Gallego, demands judgment for her economic and

  noneconomic damages, attorney’s fees, the costs of prosecuting this action, and any other relief

  this Court deems proper and just.

                                DEMAND FOR JURY TRIAL

         Plaintiff, Marglli Gallego demands a jury trial of all issues so triable as of right by a jury.

 DATED: October 23, 2020

                                                    RASCO KLOCK PEREZ NIETO
                                                    Counsel for the Plaintiff, Marglli Gallego
                                                    2555 Ponce de Leon Blvd., Suite 600
                                                    Coral Gables, Florida 33134
                                                    Telephone: 305.476.7100
                                                    Facsimile: 305-476-7102
                                                    Email: hnapoleon@rascoklock.com


                                                    By: /s/ Hilton Napoleon, II
                                                           Hilton Napoleon, II
                                                           Fla. Bar No.: 17593




                                                   11
